DETAILED ACTION
This Office Action is responsive to application number 16/425,473 HEALTH SEAT FOR TOILETS AND BIDETS, filed on 9/28/2019. Claims 1-11 and 21-29 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11/16/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-10 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 9 as it depends from claim 1, the specification does not describe how the urine sampling device can be both integrated with the seat assembly and detachably received on the seat assembly.
Regarding claim 25, the specification does not describe both a urine analyzer integral to the seat assembly base and the toilet base simultaneously. But rather shows the embodiments as one or the other.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22 as it depends from claim 11.  Claim 11 recites the scale, the warmer and the heart rate sensor in the alternative, claim 22 is indefinite as it also be written in the alternative or have the “at least one of” nomenclature. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Linyi Xinke medical care health management Co., Ltd (CN 105971082A).
Regarding claim 1 Linyi Xinke shows an intelligent toilet (Fig. 1; remainder of the toilet not shown but implicit), comprising: a toilet base having a bowl (not shown, implicit); a seat assembly (Fig. 1; 1-15) comprising a seat (13); and a urine collection system (Fig. 1; 3-7) integrated with the seat assembly (Fig. 1), wherein the urine collection system includes an analyzer (5) that is configured to test urine from a user and provide output health data of the user (to display 2) (note pages 4-6).
Regarding claim 2 Linyi Xinke shows the intelligent toilet of claim 1, wherein the seat assembly comprises a base (14) that is coupled to the toilet base (implicit when in place, conventionally the seat is coupled to the base), the urine collection system is integrated into the base of the seat assembly (Fig. 1) and comprises an arm (4) that is moveable within the bowl between a use position (extended shown in Fig. 1) and a non-use position (when retracted; page 4, ¶ [01]), and the arm includes a receiving aperture (6) configured to receive a test strip (contained in 3; page 5, ¶ [02]) for capturing the urine from the user (page 5).
Regarding claim 7 Linyi Xinke shows the intelligent toilet of claim 2, further comprising a bidet wand (11; page 4, ¶ [04])) located adjacent to the arm (Fig. 1), wherein the arm is telescopic (Fig. 1; page 4, ¶ [02]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linyi Xinke medical care health management Co., Ltd (CN 105971082A) in view of Kramer et al. (US 11,123,049).
Regarding claim 3 Linyi Xinke shows the intelligent toilet of claim 2, further comprising a cleaning device (at 11) that cleans at least a portion of the arm during a cleaning cycle (note, page 3, ¶ [01]; page 5, ¶ [05]), wherein the cleaning device comprises at least one of: a fluid emitter (11) that emits a cleaning fluid over at least the portion of the arm during the cleaning cycle (note, page 3, ¶ [01]; page 5, ¶ [05]); but Linyi Xinke fails to show an ultraviolet light emitter that emits ultraviolet light onto at least the portion of the arm during the cleaning cycle.  However, Kramer details using an ultraviolet light to sterilize the components of the urine collection system (note, col. 3, lines 54-61). 
Regarding claim 4 Linyi Xinke shows the intelligent toilet of claim 3, wherein the arm is in the non-use position during the cleaning cycle, the arm nests with a recess (at 4) in the base of the seat assembly in the non-use position, the cleaning device includes both the fluid emitter and the ultraviolet light emitter (as combined), and the fluid emitter (11) is located in the base of the seat assembly.  Linyi Xinke as combined includes an ultra violet light emitter, but fails to specifically shown that is also located in the base of the seat assembly.  However, because the arm is located in the base and in the non-use position is retracted into the base, it would be common sense to locate the sterilizing ultra violet light emitter in the base where it may access the arm and sterilize .
Claims 5, 8-10, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linyi Xinke medical care health management Co., Ltd (CN 105971082A) in view of Nakayama et al. (US 5,730,149).
Regarding claim 5
Regarding claim 8 Linyi Xinke shows the intelligent toilet of claim 2, further comprising a bidet wand (11; it is understood that the bidet wand 11 cleans both the user and the arm see also claims 3 and 7 above ) that extends from a rear part of the bowl toward a central part of the bowl (Fig. 1), but fails to show wherein the arm extends from a side of the bowl toward the central part of the bowl.  However, Nakayama shows an arm (94) that extends form a side of the bowl toward the central part of the bowl (Figs. 1, 3 and 4).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Linyi Xinke to have the arm extend from the side for the purpose of providing positions that are predetermined for male and female users (note, col. 17, lines 42-64).
Regarding claim 9
Regarding claim 10 Linyi Xinke shows the intelligent toilet of claim 9, wherein the base of the seat assembly includes an inlet opening (6) for receiving the test strip, and the analyzer (5) is located in the base of the seat assembly (Fig. 1).
Regarding claim 21 Linyi Xinke as combined shows the intelligent toilet of claim 2, wherein the arm is rotatably coupled to the base (Fig. 5; at 100), and wherein the receiving aperture (6 and 96 as combined) is disposed in a distal end (at 96) of the arm relative to a pivot end (100) of the arm.
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linyi Xinke medical care health management Co., Ltd (CN 105971082A) ) in view of Nakayama et al. (US 5,730,149) in further view of Pine Long Intelligent Technology Co. Ltd. (CN 106567435 A). 
Regarding claim 6 Linyi Xinke shows the intelligent toilet of claim 5, and further shows a controller (touch display 2; page 4 [04]) connected to the analyzer (5; page 4 ¶ [04-05]) and the external device (mobile phone) through a network (cloud) so that the output health data of the user can be received by the external device (mobile phone; page 4 ¶ [04-05]).  But Linyi Xinke fails to show a fingerprint scanner located on one of the toilet base and the seat assembly for identifying the user from the fingerprint; and a controller configured to communicate with the fingerprint scanner.  However, Pine Long shows using a fingerprint scanner (abstract) for identifying the user from the fingerprint and a controller (abstract) configured to communication with the fingerprint scanner.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Linyi Xinke to include using a 
Linyi Xinke details the touch screen (2) which is located on the seat assembly (Fig. 1, on the lid 12).  Therefore it would be common sense to place the fingerprint scanner as a part of the touch screen device on the seat assembly.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the fingerprint scanner with the touch screen and controller on the seat assembly for easy use and input from the user. 
Claims 11 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linyi Xinke medical care health management Co., Ltd (CN 105971082A) in view of Hangzhou Peiyu Electronic Co. Ltd. (CN 205983742 U). 
Regarding claim 11
Regarding claim 22 Linyi Xinke shows the intelligent toilet of claim 11, further comprising the foot warmer, the heart rate sensor, the scale, and a controller, wherein the controller comprises a microprocessor that controls operation of the foot warmer, receives a first input signal from the heart rate sensor in response to the measured heart rate, and receives a second input signal from the scale in response to the measured weight (as combined, measures weight and controller calculates body composition; abstract).
Regarding claim 23 Linyi Xinke shows the intelligent toilet of claim 22, further comprising a display (2 as combined) disposed on the toilet base (on the lid which is connected to the toilet base when in situ) or the platform, wherein the display is configured to display the measured heart rate and the measured weight in response to the first and second input signals.
Regarding claim 24 Linyi Xinke shows the intelligent toilet of claim 22, wherein the controller communicates with an external device through a network (cloud) so that the first and second input signals are received by the external device (Fig. 2).
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linyi Xinke medical care health management Co., Ltd (CN 105971082A) in view of Kim (US Pub. 2009/0216099).
Regarding claim 25 Linyi Xinke shows the intelligent toilet of claim 1, wherein the analyzer is configured to analyze urine captured on a test strip (3) but fails to show  the analyzer located in the toilet base for collecting a sample of urine from a user.  However, Kim, shows a urine sampler and analyzer located in the base (730). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing .
Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linyi Xinke medical care health management Co., Ltd (CN 105971082A) in of Pine Long Intelligent Technology Co. Ltd. (CN 106567435 A).
Regarding claim 26
Regarding claim 27 Linyi Xinke as combined shows the intelligent toilet of claim 26, wherein the sensor is a distance sensor coupled to the lid (image capture module place in lid; for defecation image is captured and sent to the controller; page 9) so that in an open position of the lid, the distance sensor measures a distance to the user and communicates the distance to the control module.
Claims 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linyi Xinke medical care health management Co., Ltd (CN 105971082A) in of Pine Long Intelligent Technology Co. Ltd. (CN 106567435 A) in further view of Takeuchi (US Pub. 2017/0055884).
Regarding claims 28 and 29 Linyi Xinke shows the intelligent toilet of claim 27, but fails to show a speaker that emits a first sound in response to the first posture control signal and emits a second sound in response to the second posture control signal, wherein the first sound is music and the second sound is an alert and that is
silent in response to the first posture control signal and emits a sound in response to the second posture control signal.  However, Takeuchi details an audio output section (52) that includes a speaker and that outputs a sound corresponding to an input signal.  Further it is well-known in the art to provide sounds such as music and alerts or silence in response to an input signal.  The output sound is a design choice as it is based on the preference of the designer.  The specification does not show a particular sound as a first or second response is critical and therefore the sound outputted whether it is music or a tone or an alert can effectively convey predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prokopp (US Pub. 2018/0184906) shows a removable urine analysis device; Mostafa et al (US 10,921,310) shows a removable urine analysis device; Hall et al. (US 10,918,362 shows a urine analysis device in the toilet base; Saito et al. (US 5,073,500) shows the general state of the art of urine analysis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163. The examiner can normally be reached Monday thru Thursday, 9:30 AM to 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        2/25/2022